Citation Nr: 0322106	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-09138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for a cervical 
spine disorder, claimed as due to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from December 1952 to 
November 1954.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2000 RO decision which denied 
secondary service connection for a cervical spine disorder, 
claimed as due to a service-connected right knee disability.  

The veteran claims that he fell at a VA Medical Center (VAMC) 
on February 17, 1998; that the fall injured his cervical 
spine; and that as a result he has a chronic cervical spine 
disability warranting secondary service connection under 
38 C.F.R. § 3.310 (2002).

Beginning in January 2003, the Board directly undertook 
development of the evidence on this issue, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development was not fully completed, and the Board 
development regulation was recently invalidated by a court 
decision, Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light of this, 
the case must be returned to the RO for further action.

Accordingly, the case is remanded for the following: 

1.  The RO should obtain any additional 
VA medical records, not already in the 
claims folder, concerning treatment the 
veteran has ever received for a cervical 
spine disability at the Tampa VAMC.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current cervical spine disorder.  The 
claims file must be provided to and 
reviewed by the examiner.  The doctor 
should note that the veteran contends 
that, as a result of a service-connected 
right knee disorder, he fell on or about 
February 17, 1998 (during an inpatient 
admission to the VAMC from January 14, 
1998 to March 4, 1998), and he claims 
that in that fall he injured his cervical 
spine, causing or permanently worsening a 
cervical spine disability.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the VA examiner should give a 
medical opinion, with full rationale, as 
to the approximate date of onset and 
etiology of the veteran's current 
cervical spine disorder.  The doctor 
should opine as to whether or not the 
current cervical spine disorder began 
during or was permanently worsened by a 
claimed injury in a fall on or about 
February 17, 1998 while the veteran was 
an inpatient at the VAMC; and if the 
doctor believes such was the case, the 
doctor should also opine as to the cause 
of that fall, including any involvement 
of the service-connected right knee 
disorder.  

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for secondary service connection 
for a cervical spine disorder, taking 
into account the additional evidence 
received since the last supplemental 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


